Citation Nr: 0001172	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-19 902	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to July 
1952 and from March 1954 to April 1968.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a July 
1999 decision by the RO in Wichita, Kansas.


REMAND

By letter dated November 26, 1999, the Board sought 
clarification from the veteran as to whether he desired a 
hearing before the Board.  The Board informed him that if he 
did not respond to the letter within 30 days, the Board would 
assume that he wanted such a hearing at the RO, and would 
make arrangements to have his case remanded for that purpose.  
As the 30-day period has expired, and no response has been 
received from the veteran, a remand is now required.  
38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  He and his representative 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (1999).

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


